

116 HR 394 IH: COVID–19 Student Loan Relief Extension Act
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 394IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Courtney (for himself, Mrs. Hayes, Ms. Wild, Ms. Williams of Georgia, Mr. Cohen, Mr. Perlmutter, Mr. Himes, Mr. Larson of Connecticut, Mr. Swalwell, Mr. Kilmer, Ms. DelBene, Mr. Welch, Ms. Underwood, and Mr. Michael F. Doyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo expand loan relief to all Federal student loan borrowers, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Student Loan Relief Extension Act. 2.Expanding loan relief to all federal student loan borrowersSection 3502(a) of division A of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended—(1)by redesignating paragraphs (2) through (5) as paragraphs (3) through (6), respectively; and(2)by inserting after paragraph (1) the following:(2)Federal student loanThe term Federal student loan means a loan—(A)made under part D, part B, or part E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), and held by the Department of Education;(B)made, insured, or guaranteed under part B of such title, or made under part E of such title, and not held by the Department of Education; or(C)made under—(i)subpart II of part A of title VII of the Public Health Service Act (42 U.S.C. 292q et seq.); or(ii)part E of title VIII of the Public Health Service Act (42 U.S.C. 297a et seq.)..3.Extending the length of borrower relief due to the coronavirus emergencySection 3513 of division A of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended—(1)by amending subsection (a) to read as follows:(a)Suspension of payments(1)In generalDuring the period beginning on March 13, 2020, and ending 30 days after the termination date of the public health emergency declared by the Secretary of Health and Human Services on January 31, 2020, under section 319 of the Public Health Services Act (42 U.S.C. 247d) in response to COVID–19, the Secretary or, as applicable, the Secretary of Health and Human Services, shall suspend all payments due on Federal student loans.(2)Transition periodFor one additional 30-day period beginning on the day after the last day of the suspension period described in subsection (a), the Secretary or, as applicable, the Secretary of Health and Human Services, shall ensure that any missed payments on a Federal student loan by a borrower during such additional 30-day period—(A)do not result in collection fees or penalties associated with late payments; and(B)are not reported to any consumer reporting agency or otherwise impact the borrower’s credit history.(3)Determination of compensationThe Secretary or, as applicable, the Secretary of Health and Human Services shall—(A)with respect to a holder of a Federal student loan defined in subparagraph (B) or (C) of section 3502(a)(2)—(i)determine any losses for such holder due to the suspension of payments on such loan under paragraph (1); and(ii)establish reasonable compensation for such losses; and(B)not later than 60 days after the date of enactment of the COVID–19 Student Loan Relief Extension Act, with respect to a borrower who made a payment on a Federal student loan defined in subparagraph (B) or (C) of section 3502(a)(2) during the period beginning on March 13, 2020, and ending on such date of enactment, the Secretary shall pay to the borrower, an amount equal to the lower of—(i)the amount paid by the borrower on such loan during such period; or(ii)the amount that was due on such loan during such period.(4)RecertificationA borrower who is repaying a Federal student loan pursuant to an income-contingent repayment plan under section 455(d)(1)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)(1)(D)) or an income-based repayment plan under section 493C of such Act (20 U.S.C. 1098e) shall not be required to recertify the income or family size of the borrower under such plan prior to December 31, 2021.;(2)in subsection (c), by striking part D or B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.; 1071 et seq.) and inserting part B, D, or E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.; 1071 et seq.; 1087aa et seq.);(3)in subsection (d), by striking During the period in which the Secretary suspends payments on a loan under subsection (a), the Secretary and inserting During the period in which payments on a Federal student loan are suspended under subsection (a), the Secretary or, as applicable, the Secretary of Health and Human Services;(4)in subsection (e), by striking During the period in which the Secretary suspends payments on a loan under subsection (a), the Secretary and inserting During the period in which payments on a Federal student loan are suspended under subsection (a), the Secretary or, as applicable, the Secretary of Health and Human Services; and(5)in subsection (f), by striking the Secretary and inserting the Secretary or, as applicable, the Secretary of Health and Human Services,.4.No interest accrualSection 3513(b) of division A of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended to read as follows:(b)Providing interest relief(1)No accrual of interest(A)In generalDuring the period described in subparagraph (D), interest on a Federal student loan shall not accrue or shall be paid by the Secretary (or the Secretary of Health and Human Services) during—(i)the repayment period of such loan;(ii)any period excluded from the repayment period of such loan (including any period of deferment or forbearance);(iii)any period in which the borrower of such loan is in a grace period; or(iv)any period in which the borrower of such loan is in default on such loan.(B)Direct loans and department of education held FFEL and perkins loansFor purposes of subparagraph (A), interest shall not accrue on a Federal student loan defined in section 3502(a)(2)(A).(C)FFEL and perkins loans not held by the department of education and hhs loansFor purposes of subparagraph (A)—(i)in the case of a Federal student loan defined in section 3502(a)(2)(B), the Secretary shall pay, on a monthly basis, the amount of interest due on the unpaid principal of such loan to the holder of such loan, except that any payments made under this clause shall not affect payment calculations under section 438 of the Higher Education Act of 1965 (20 U.S.C. 1087–1); and(ii)in the case of a Federal student loan defined in section 3502(a)(2)(C), the Secretary of Health and Human Services shall pay, on a monthly basis, the amount of interest due on the unpaid principal of such loan to the holder of such loan.(D)Period described(i)In generalThe period described in this subparagraph is the period beginning on March 13, 2020, and ending the day following the date of the enactment of the COVID–19 Student Loan Relief Extension Act that is 2 months after the national U–5 measure of labor underutilization shows initial signs of recovery.(ii)DefinitionsIn this subparagraph:(I)National u–5 measure of labor underutilizationThe term national U–5 measure of labor underutilization means the seasonally-adjusted, monthly U–5 measure of labor underutilization published by the Bureau of Labor Statistics.(II)Initial signs of recoveryThe term initial signs of recovery means that the average national U–5 measure of labor underutilization for months in the most recent 3-consecutive-month period for which data are available—(aa)is lower than the highest value of the average national U–5 measure of labor underutilization for a 3-consecutive-month period during the period beginning in March 2020 and the most recent month for which data from the Bureau of Labor Statistics are available by an amount that is equal to or greater than one-third of the difference between—(AA)the highest value of the average national U–5 measure of labor underutilization for a 3-consecutive-month period during such period; and(BB)the value of the average national U–5 measure of labor underutilization for the 3-consecutive-month period ending in February 2020; and(bb)has decreased for each month during the most recent 2 consecutive months for which data from the Bureau of Labor Statistics are available.(E)Other definitionsIn this paragraph:(i)DefaultThe term default—(I)in the case of a Federal student loan made, insured, or guaranteed under part B or D of the Higher Education Act of 1965, has the meaning given such term in section 435(l) of the Higher Education Act of 1965 (20 U.S.C. 1085);(II)in the case of a Federal student loan made under part E of the Higher Education Act of 1965, has the meaning given such term in section 674.2 of title 34, Code of Federal Regulations (or successor regulations); or(III)in the case of a Federal student loan defined in section 3502(a)(2)(C), has the meaning given such term in section 721 or 835 of the Public Health Service Act (42 U.S.C. 292q, 297a), as applicable.(ii)Grace periodThe term grace period means—(I)in the case of a Federal student loan made, insured, or guaranteed under part B or D of the Higher Education Act of 1965, the 6-month period after the date the student ceases to carry at least one-half the normal full-time academic workload, as described in section 428(b)(7) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(7));(II)in the case of a Federal student loan made under part E of the Higher Education Act of 1965, the 9-month period after the date on which a student ceases to carry at least one-half the normal full-time academic workload, as described in section 464(c)(1)(A) of the Higher Education Act of 1965 (20 U.S.C. 1087dd(c)(1)(A)); and(III)in the case of a Federal student loan defined in section 3502(a)(2)(C), the 1-year period described in section 722(c) of the Public Health Service Act (42 U.S.C. 292r(c)) or the 9-month period described in section 836(b)(2) of such Act (42 U.S.C. 297b(b)(2)), as applicable.(iii)Repayment periodThe term repayment period means—(I)in the case of a Federal student loan made, insured, or guaranteed under part B or D of the Higher Education Act of 1965, the repayment period described in section 428(b)(7) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(7));(II)in the case of a Federal student loan made under part E of the Higher Education Act of 1965, the repayment period described in section 464(c)(4) of the Higher Education Act of 1965 (20 U.S.C. 1087dd(c)(4)); or(III)in the case of a Federal student loan defined in section 3502(a)(2)(C), the repayment period described in section 722(c) or 836(b)(2) of the Public Health Service Act (42 U.S.C. 292r(c), 297b(b)(2)), as applicable.(2)Interest refund in lieu of retroactive applicabilityBy not later than 60 days after the date of enactment of the COVID–19 Student Loan Relief Extension Act, the Secretary or, as applicable, the Secretary of Health and Human Services, shall, for each Federal student loan defined in subparagraph (B) or (C) of section 3502(a)(2) for which interest was not paid by such Secretary pursuant to paragraph (1) during the period beginning on March 13, 2020 and ending on such date of enactment—(A)determine the amount of interest due (or that would have been due in the absence of being voluntarily paid by the holder of such loan) on such loan during the period beginning March 13, 2020, and ending on such date of enactment; and(B)refund the amount of interest calculated under subparagraph (A), by—(i)paying the holder of the loan the amount of the interest calculated under subparagraph (A), to be applied to the loan balance for the borrower of such loan; or(ii)if there is no outstanding balance or payment due on the loan as of the date on which the refund is to be provided, providing a payment in the amount of the interest calculated under subparagraph (A) directly to the borrower.(3)Suspension of interest capitalization(A)In generalWith respect to any Federal student loan, interest that accrued but had not been paid prior to March 13, 2020, and had not been capitalized as of such date, shall not be capitalized.(B)TransitionThe Secretary or, as applicable, the Secretary of Health and Human Services, shall ensure that any interest on a Federal student loan that is capitalized in violation of subparagraph (A) is corrected and the balance of principal and interest due for the Federal student loan is adjusted accordingly..5.Notice to borrowersSection 3513(g) of division A of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended—(1)in the matter preceding paragraph (1), by striking the Secretary and inserting the Secretary or, as applicable, the Secretary of Health and Human Services,;(2)in paragraph (1)(D), by striking the period and inserting a semicolon;(3)in paragraph (2)—(A)in the matter preceding subparagraph (A), by striking August 1, 2020 and inserting August 1, 2021;(B)by amending subparagraph (B) to read as follows:(B)that—(i)a borrower of a Federal student loan made, insured, or guaranteed under part B or D of title IV of the Higher Education Act of 1965 may be eligible to enroll in an income-contingent repayment plan under section 455(d)(1)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087e(d)(1)(D)) or an income-based repayment plan under section 493C of such Act (20 U.S.C. 1098e), including a brief description of such repayment plans; and(ii)in the case of a borrower of a Federal student loan defined in section 3502(a)(2)(C) or made under part E of title IV of the Higher Education of 1965, the borrower may be eligible to enroll in such a repayment plan if the borrower consolidates such loan with a loan described in clause (i) of this subparagraph, and receives a Federal Direct Consolidation Loan under part D of the Higher Education of 1965 (20 U.S.C. 1087a et seq.); and; and(C)by adding at the end the following:(3)in a case in which the accrual of interest on Federal student loans is suspended under subsection (b)(1) beyond September 30, 2021, during the 2-month period beginning on the date on which the national U–5 measure of labor underutilization shows initial signs of recovery (as such terms are defined in subsection (b)(1)(D)) carry out a program to provide not less than 6 notices by postal mail, telephone, or electronic communication to borrowers—(A)indicating when the interest on Federal student loans of the borrower will resume accrual and capitalization; and(B)the information described in paragraph (2)(B)..